DETAILED ACTION
Remarks
This non-Final office action is in response to the CON application filled on 07/19/2021.
Claims 1-10 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2016/210953, filed on 10/27/2016. Application 17/380,007 is a CON application of Application 15/795,266, which is an issued patent now US Patent No. 11,103,993. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“unit job storage section”, in claim 1, line 9
“robot control section” in claim 1, line 26
“unit job required time calculation section”, claim 5, line 4
“unit job required time update section”, claim 6, line 8
“linking job performance recording section”, claim 8, line 4
“linking job required time update section”, claim 8, line 7
“unit job storage section”, in claim 10, line 2
Unit job storage section in part of external storage device, see fig. 3 of PGPUB of submitted specification. [0022] of PGPUB of submitted specification describe external storage device as hard disk or solid-state drive.
Robot control section, 2 is controlling robot based on the action command generated by CPU (computer program), see [0018] of PGPUB of submitted specification. Robot control section is a robot controller.
Unit job required time calculation section, 36; unit job required time update section, 43; linking job required time update section, 44; linking job performance recording section, 41  are a part of action command generation device, see fig 3 and [0030] of PGPUB of submitted specification. Fig 1 of PGPUB of submitted specification shows action command generation device.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2018/0046963 (“Kobayashi”).
Regarding claim 1, Kobayashi discloses a robot system (see fig 1 and 2, where process planning apparatus and robot working in an assembly line are shown), comprising: 
a robot comprising at least one hand (see fig 2, where 21A is a robot with a hand); 
a central processing unit (see fig 10, block 101 is a CPU); and
a memory in communication with the central processing unit (see [0085], where “A storage medium readable by the process planning support apparatus 1 corresponds to a portable recording medium such as a CD-ROM, a DVD disk, or a USB (Universal Serial Bus) memory, a semiconductor memory such as a flash memory, and a hard disk drive, for example.”; see also fig 10, block 109. See also [0029]);
wherein the central processing unit and the memory are in communication with each other and are in communication with the robot (see fig 10, where CPU, communication device medium reading device and hard disk device is connected), and the central processing unit and the memory are configured to operate as:
a unit job storage section configured to store, based on a processing symbol representing one processing procedure, a unit job being a command issued to the robot to execute the one processing procedure (see fig 1, storage unit 10; see also [0029], where “Referring back to FIG. 1 , the storage unit 10 is a storage device such as a hard disk device 109 (see FIG. 10) and stores therein an assembly-work module library 10a, equipment/jig information 10b, and a standard time database (hereinafter, DB) 10c.”; see also [0030], where “The assembly-work module library 10a is library data of each of unit works, in which each unit work is expressed as a module by combining element works each including motions as constituent elements for each of works as targets to be allocated to the work stations A to D, respectively.”; see also fig 5, where configuration example of assembly work (pasting work) module is shown. Motion is interpreted as unit job and unit work is interpreted as processing symbol/processing procedure.);
a linking job generation section configured to generate a linking job being a command to move the at least one hand from an end position at which a first unit job has ended, to a start position, at which a second unit job to be executed subsequently after the first unit job is started (see fig 5, The “carry” step is a linking job to connect “pick” and “paste”. see also [0041], where “FIG. 5 is an explanatory diagram for explaining a configuration example of an assembly work module. As illustrated in FIG. 5, an assembly work module in one assembly work ("pasting work" in an illustrated example) of the assembly-work module library 10a includes a unit work, element works, and motions with respect to each of work subjects (a human or a robot), which are combined in a layered manner (four layers in the illustrated example). see also fig 6, where an example of an assembly work is illustrated. See also [0043], where “As illustrated in FIG. 6, the assembly work such as "fit a component X to a component Y'' can be expressed by arranging element works 31 and motions 32 to modularize one unit work 30. The entire work in process planning can be expressed by arranging modularized unit works 30.”; See also [0022], where “As illustrated in FIG. 2, an assembly line 20 for performing assembly of products has four processes at work stations A to D as an example of the present embodiment.”; In order to perform work in the assembly line, the robot is linked between consecutive process (e.g. A to B, B to C and C to D). Kobayashi discloses a robotic task (element work) planning of an assembly line where multiple element work (task) is connected consecutively.  For example, block 31 of fig 5 and 6, carrying component X on component Y. Element work (pick, carry, paste, press) are linked and happening one after another, so as the action is generated in order to complete one element work and move to another. The robot hand is moving from end position of one element work to start position of another element work.);
an action command generation section configured to generate an action command for the robot by connecting the first unit job, the linking job, and the second unit job in series, based on arrangement of a plurality of processing symbols (see [0046], where “The process/work-order setting unit 12 sets allocation of works to the respective work stations A to D (processes) in the assembly line 20 based on the process planning received, according to the operation of the user 2.”; see also [0076], where “As described above, the process planning support apparatus 1 has the process/work-order setting unit 12 that sets allocation of works to the work stations A to D in the assembly line 20.”; work order setting unit 12 sets allocation of works. Allocation of works will cause an action command for the robot.);
a required time calculation section configured to calculate a required time of the action command by adding required times of the first and second unit jobs and a required time of the linking job (see [0056], where “The work-time calculation unit 14 calculates, for each of works set by the process/work-order setting unit 12 and allocated, to each of the work stations A to D, a work time corresponding to a work subject at the relevant work station”; see also [0059], where “An operation of the process planning support apparatus 1, specifically, calculation of the work time in the work-time calculation unit 14 is described detail next. FIG. 8 is a flowchart illustrating an operation example of the process planning support apparatus 1 according to the present embodiment.”; see also [0060-64] and fig 8, where cycle time is calculated by adding required times of unit jobs and linking job).
Kobayashi does not explicitly disclose a robot control section configured to control the robot based on the action command that is generated by the action command generation section. However, in [0021], Kobayashi teaches that the user “create actual process planning based on the evaluation result” of the simulation. The intent of this is to eventually use it for actual robot control. Thus, it would have been obvious to a person of ordinary skill in the art to modify Kobayashi with also having the robot controlled with action commands generated by the process planning because the end result would be to program a robot or multiple robots to perform a task in real time in the future. 
Regarding claim 2,  Kobayashi further discloses a robot system,
wherein the unit job storage section is configured to store YK-0102a plurality of element jobs, wherein each of the unit jobs is created (see [0029], where “Referring back to FIG. 1 , the storage unit 10 is a storage device such as a hard disk device 109 (see FIG. 10) and stores therein an assembly-work module library 10a, equipment/jig information 10b, and a standard time database (hereinafter, DB) 10c.”; see also fig 1, storage unit 10),
wherein the action command generation section is configured to generate the action command by connecting, in series, the plurality of element jobs that correspond to one of the plurality of processing symbols and the linking job, in accordance with a processing condition indicated by the one of the plurality of processing symbols, and by repeating the connection for each of the plurality of processing symbols (see [0030], where “The assembly-work module library 10a is library data of each of unit works, in which each unit work is expressed as a module by combining element works each including motions as constituent elements for each of works as targets to be allocated to the work stations A to D, respectively.”; see also [0032], where “FIG. 4 is an explanatory diagram for explaining the assembly-work module library 10a. As illustrated in FIG. 4, the assembly-work module library 10 a has a data configuration in which a unit work 30a, an each-work-subject directed unit work 30b, an element work 31, and a motion 32 layered in this order.”; see also fig 4, where assembly work is connected through “unit work” , “element work” and “motion”. Processing condition interpreted as unit work/element work allocated to the work station.); and
10wherein the required time calculation section is configured to calculate the required time of the action command by adding required times of the plurality of element jobs and the required time of the linking job (see [0039], where “The work time is information indicating an estimated work time of an element work.”; see also [0056], where “The work-time calculation unit 14 calculates, for each of works set by the process/work-order setting unit 12 and allocated, to each of the work stations A to D, a work time corresponding to a work subject at the relevant work station, while referring to data modeled (modularized) in the assembly-work module library 10a.”; see also [0060-64] and fig 8, where cycle time is calculated by adding required times of unit jobs and linking job.).  15  
Regarding claim 3, Kobayashi further discloses a robot system,
wherein a processing condition indicated by the processing symbol comprises an indication of a processing time (see [0044], where “Specifically, a parameter on a work time taken by equipment or a jig in an additional work is set for each piece of equipment or a jig in the equipment/jig information 10b. The standard time DB 10c is a database in which a standard time of each motion in a human or a robot is previously defined.”; required standard time for each motion is stored on the standard time database); and 
wherein the required time calculation section is configured to calculate the required time of the action command by adding the processing time, the required times of the unit jobs, and the required time of the linking job (see [0060], where “The work-time calculation unit 14 calculates a cycle time from the sum of the times of the subject work, the additional work, and the tool switching (Step S7).”; see also fig 8, where processing time corresponds to cycle time).  
Regarding claim 5, Kobayashi further discloses a robot system, wherein the central processing unit and the memory (see fig 10 and [0085]) are configured to operate as:
a unit job required time calculation section configured to calculate, for each of the unit jobs, a required time that 10is required for execution of each of the unit jobs, based on a simulation of the execution of each of the unit jobs by the robot (see [0064], where “Next, the work-time calculation unit 14 refers to data modeled (modularized) from the assembly-work module library 10a and calculates the work time of the subject work with respect to each of the work stations A to D (Step S4).”; see also fig 9); and 
a unit job required time storage section configured to store the required time of each of the unit jobs (see [0029], where “Referring back to FIG. 1, the storage unit 10 is a storage device such as a hard disk device 109 (see FIG. 10) and stores therein an assembly-work module library 10a, equipment/jig information 10b, and a standard time database (hereinafter, DB) 10c.”; see also [0044], where “Specifically, a parameter on a work time taken by equipment or a jig in an additional work is set for each piece of equipment or a jig in the equipment/jig information 10b. The standard time DB 10c is a database in which a standard time of each motion in a human or a robot is previously defined.”; storage unit 10 stores standard time of each motion).15  
Regarding claim 7, Kobayashi further discloses a robot system, 
wherein the linking job generation section is configured to perform, for each linking job, calculation of the required time of each linking job along with generation of each linking job (see [0037], where “The each-work-subject-directed unit work 30b is information indicating a unit work directed to each work subject in the unit work 30a and has information such as a work subject, a tool, a jig, and an equipment/peripheral device. The work subject indicates a subject that performs a work. The tool, the jig, and the equipment/peripheral device indicate a tool, a jig, and an equipment/peripheral device used by a work subject for the relevant work.”; see also [0056], where “The work-time calculation unit 14 calculates, for each of works set by the process/work-order setting unit 12 and allocated, to each of the work stations A to D, a work time corresponding to a work subject at the relevant work station, while referring to data modeled (modularized) in the assembly-work module library 10a.”; see also fig 5, where the “carry” step is a linking job to connect “pick” and “paste”); and5 
wherein the robot system further comprises a linking job required time storage section configured to store the required time of each linking job (see [0029], where “Referring back to FIG. 1, the storage unit 10 is a storage device such as a hard disk device 109 (see FIG. 10) and stores therein an assembly-work module library 10a, equipment/jig information 1 Ob, and a standard time database (hereinafter, DB) 10c.”;  see also [0044], where “Specifically, a parameter on a work time taken by equipment or a jig in an additional work is set for each piece of equipment or a jig in the equipment/jig information 10b. The standard time DB 10c is a database in which a standard time of each motion in a human or a robot is previously defined.”; where standard time database stores previously calculated times of motion).  
Regarding claim 9, Kobayashi further discloses a method of controlling a robot system (see fig 1 and 2, where process planning apparatus and robot working in an assembly line are shown), comprising:20 
generating, based on a processing symbol representing one processing procedure, a linking job being a command to move at least one hand included in a robot from an end position of a first unit job to a start position of a second unit job, the first unit job being a command issued to the robot to execute the one processing procedure, the second unit job being executed subsequently after the first unit job (see fig 5, The “carry” step is a linking job to connect “pick” and “paste”. see also [0041], where “FIG. 5 is an explanatory diagram for explaining a configuration example of an assembly work module. As illustrated in FIG. 5, an assembly work module in one assembly work ("pasting work" in an illustrated example) of the assembly-work module library 10a includes a unit work, element works, and motions with respect to each of work subjects (a human or a robot), which are combined in a layered manner (four layers in the illustrated example). see also fig 6, where an example of an assembly work is illustrated. See also [0043], where “As illustrated in FIG. 6, the assembly work such as "fit a component X to a component Y'' can be expressed by arranging element works 31 and motions 32 to modularize one unit work 30. The entire work in process planning can be expressed by arranging modularized unit works 30.”; See also [0022], where “As illustrated in FIG. 2, an assembly line 20 for performing assembly of products has four processes at work stations A to D as an example of the present embodiment.”; In order to perform the assembly line, the robot is linked between consecutive process (e.g. A to B, B to C and C to D). Kobayashi discloses a robotic task (element work) planning of an assembly line where multiple element work (task) is connected consecutively.  For example, block 31 of fig 5 and 6, carrying component X on component Y. Element work (pick, carry, paste, press) are linked and happening one after another, so as the action is generated in order to complete one element work and move to another. The robot hand is moving from end position of one element work to start position of another element work.);
generating an action command for the robot by connecting,YK-0102 in series, the first unit job, the linking job, and the second unit job, based on arrangement of a plurality of processing symbols (see [0046], where “The process/work-order setting unit 12 sets allocation of works to the respective work stations A to D (processes) in the assembly line 20 based on the process planning received, according to the operation of the user 2.”; see also [0076], where “As described above, the process planning support apparatus 1 has the process/work-order setting unit 12 that sets allocation of works to the work stations A to D in the assembly line 20.”; work order setting unit 12 sets allocation of works. Allocation of works will cause an action command for the robot.); and
calculating a required time of the action command by adding required times of the first and second unit jobs and a required time of the linking job (see [0056], where “The work-time calculation unit 14 calculates, for each of works set by the process/work-order setting unit 12 and allocated, to each of the work stations A to D, a work time corresponding to a work subject at the relevant work station”; see also [0059], where “An operation of the process planning support apparatus 1, specifically, calculation of the work time in the work-time calculation unit 14 is described detail next. FIG. 8 is a flowchart illustrating an operation example of the process planning support apparatus 1 according to the present embodiment.”; see also [0060-64] and fig 8, where cycle time is calculated by adding required times of unit jobs and linking job).
Kobayashi does not explicitly disclose controlling the robot based on the action command that is generated by an action command generation section. However, in [0021], Kobayashi teaches that the user “create actual process planning based on the evaluation result” of the simulation. The intent of this is to eventually use it for actual robot control. Thus, it would have been obvious to a person of ordinary skill in the art to modify Kobayashi with also having the robot controlled with action commands generated by the process planning because the end result would be to program a robot or multiple robots to perform a task in real time in the future. 
Regarding claim 10, Kobayashi further discloses an action command generation device (see fig 1 and 2, where process planning apparatus and robot working in an assembly line are shown), comprising: 
a unit job storage section configured to store, based on a processing symbol representing one processing procedure, a unit job being a command issued to a robot comprising at least one hand to execute the one processing procedure15 (see fig 1, storage unit 10; see also [0029], where “Referring back to FIG. 1 , the storage unit 10 is a storage device such as a hard disk device 109 (see FIG. 10) and stores therein an assembly-work module library 10a, equipment/jig information 10b, and a standard time database (hereinafter, DB) 10c.”; see also [0030], where “The assembly-work module library 10a is library data of each of unit works, in which each unit work is expressed as a module by combining element works each including motions as constituent elements for each of works as targets to be allocated to the work stations A to D, respectively.”; see also fig 5, where configuration example of assembly work (pasting work) module is shown. Motion is interpreted as unit job and unit work is interpreted as processing symbol/processing procedure.);
a linking job generation section configured to generate a linking job being a command to move the at least one hand from an end position at which a first unit job has ended to a start position at which a second unit job to be executed subsequently after the first unit job is started20 (see fig 5, The “carry” step is a linking job to connect “pick” and “paste”. See also [0041], where “FIG. 5 is an explanatory diagram for explaining a configuration example of an assembly work module. As illustrated in FIG. 5, an assembly work module in one assembly work ("pasting work" in an illustrated example) of the assembly-work module library 10a includes a unit work, element works, and motions with respect to each of work subjects (a human or a robot), which are combined in a layered manner (four layers in the illustrated example). See also fig 6, where an example of an assembly work is illustrated. See also [0043], where “As illustrated in FIG. 6, the assembly work such as "fit a component X to a component Y'' can be expressed by arranging element works 31 and motions 32 to modularize one unit work 30. The entire work in process planning can be expressed by arranging modularized unit works 30.”; See also fig 2A, robot including a hand. See also [0022], where “As illustrated in FIG. 2, an assembly line 20 for performing assembly of products has four processes at work stations A to D as an example of the present embodiment.”; In order to perform the assembly line, the robot is linked between consecutive process (e.g. A to B, B to C and C to D). Kobayashi discloses a robotic task (element work) planning of an assembly line where multiple element work (task) is connected consecutively.  For example, block 31 of fig 5 and 6, carrying component X on component Y. Element work (pick, carry, paste, press) are linked and happening one after another, so as the action is generated in order to complete one element work and move to another. The robot hand is moving from end position of one element work to start position of another element work.);
an action command generation section configured to generate an action command for the robot by connecting the first unit job, the linking job, and the second unit job in series, based on arrangement of a plurality of processing symbols (see [0046], where “The process/work-order setting unit 12 sets allocation of works to the respective work stations A to D (processes) in the assembly line 20 based on the process planning received, according to the operation of the user 2.”; see also [0076], where “As described above, the process planning support apparatus 1 has the process/work-order setting unit 12 that sets allocation of works to the work stations A to D in the assembly line 20.”; work order setting unit 12 sets allocation of works. Allocation of works will cause an action command for the robot.); and 
a required time calculation section configured to calculate25 a required time of the action command by adding required times of the first and second unit jobs and a required time of the linking job (see [0056], where “The work-time calculation unit 14 calculates, for each of works set by the process/work-order setting unit 12 and allocated, to each of the work stations A to D, a work time corresponding to a work subject at the relevant work station”; see also [0059], where “An operation of the process planning support apparatus 1, specifically, calculation of the work time in the work-time calculation unit 14 is described detail next. FIG. 8 is a flowchart illustrating an operation example of the process planning support apparatus 1 according to the present embodiment.”; see also [0060-64] and fig 8, where cycle time is calculated by adding required times of unit jobs and linking job). 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0046963 (“Kobayashi”), as applied to claim 1 above, and further in view of US 2016/0320774 (“Kuhara”).
Regarding claim 4, Kobayashi further discloses a robot system,
wherein the robot control section is configured to generate job completion information, which is used to identify at least the unit job or the linking job, the execution of which has been finished recently, out of the unit jobs and the linking jobs that are included in series in the action command (see [0060], where “As illustrated in FIG. 8 , when processing is started, the work-time calculation unit 14 performs addition of an additional work and calculation of the work time of the additional work (Step S1 to Step S3), calculation of the work time of a subject work (Step S4), and calculation of a tool switching time (Step S5 and Step S6) with respect to each of the work stations A to D. The work-time calculation unit 14 calculates a cycle time from the sum of the times of the subject work, the additional work, and the tool switching (Step S7).”; where cycle time corresponds to job completion information), and
Kobayashi does not disclose the following limitation:
wherein the required time calculation section is configured to calculate a remaining required time of the action command by adding the required times of the unit jobs and the linking jobs that are unfinished, based on the job completion information. 
However, Kuhara discloses a system wherein the required time calculation section is configured to calculate a remaining required time of the action command by adding the required times of the unit jobs and the linking jobs that are unfinished, based on the job completion information (see [0158], where “Next, in S208, the autonomous robot 11 acquires the tasks of the extracted other autonomous robot that will be remaining after having moved…Next, the autonomous robot 11 calculates the amount of tasks of the autonomous robot 14 that will be remaining after the movement time. Here, the amount of remaining tasks of the autonomous robot 14 before the autonomous robot 11 moves, namely the task-incomplete region, is 36 according to FIG. 5. Furthermore, the movement time task amount of the autonomous robot 14 is 5. Consequently, the autonomous robot 11 is able to calculate that the amount of remaining tasks of the autonomous robot 14 for when the autonomous robot 11 will have finished moving is 31, by subtracting the movement time task amount of 5, which is the amount of tasks executed by the autonomous robot 14 while the autonomous robot 11 is moving, from the amount of remaining tasks of 36 of the autonomous robot 14 from prior to the autonomous robot 11 moving.”; see also [0167], where “The expected task end time for when the autonomous robot 11 has provided support can be calculated by, for example, using the required time for when the amount of remaining tasks calculated in S208 is to be carried out by both the autonomous robot 11 and the autonomous robot 14, and the expected time for the autonomous robot 11 to arrive at the autonomous robot 14 or the like, to calculate the time at which the required time will have elapsed from the expected time.”). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kobayashi to incorporate the teachings of Kuhara by including the above mentioned feature, wherein the required time calculation section is configured to calculate a remaining required time of the action command by adding the required times of the unit jobs and the linking jobs that are unfinished, based on the job completion information,  for estimating real time status based on unfinished/finished tasks and providing more accurate estimation of end time due to robots encountering situations that may not have been predicted beforehand e.g. obstacles.).

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0046963 (“Kobayashi”), as applied to claim 5 above, and further in view of US 2011/0060443 (“Schwarm”).
Regarding claim 6, Kobayashi does not disclose the following limitations:
a unit job performance recording section configured to record, for each of the unit jobs, actual performance of the required time when each of the unit jobs is executed by the robot;20 and 
a unit job required time update section configured to update, for each of the unit jobs, the required time of each of the unit jobs that has been stored in the unit job required time storage section, based on the actual performance of the required time recorded when each of the unit jobs is executed.
However, Schwarm discloses a robot system, wherein the central processing unit and the memory  (see fig 5) are configured to operate as: 
a unit job performance recording section configured to record, for each of the unit jobs, actual performance of the required time when each of the unit jobs is executed by the robot (see fig 4, where block 401 continually collects the current state data. See also [0044], where “At block 401, the scheduler system continually collects state data that reflects a current state of the factory.”);20 and 
a unit job required time update section configured to update, for each of the unit jobs, the required time of each of the unit jobs that has been stored in the unit job required time storage section, based on the actual performance of the required time recorded when each of the unit jobs is executed (see [0027], where “The model updater 205 can update the comprehensive model 237 as process tool performance and processes change over time… The model updater's continual update of a tool model 243 helps to account for recipe changes that are introduced, new policies that are implemented, and process tool behavior variances that occur. The model updater 205 can update the tool model 243 using the new state data 235 to generate updated time duration data for the tools and updated effect data. The model updater 205 can replace any existing time duration data and effect data in the comprehensive model with the updated time duration data and updated effect data to update the comprehensive process model.”; model updater 205 update the tool model 243 and determine the new updated state data including time duration. Data store 209 is used for performance prediction in comparison with recently collected data 235. see also [0025].).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kobayashi to incorporate the teachings of Schwarm by including the above mentioned feature, a unit job performance recording section configured to record, for each of the unit jobs, actual performance of the required time when each of the unit jobs is executed by the robot;20 and a unit job required time update section configured to update, for each of the unit jobs, the required time of each of the unit jobs that has been stored in the unit job required time storage section, based on the actual performance of the required time recorded when each of the unit jobs is executed, for determining an optimal scheduling based on the current state of tasks and providing a more accurate estimation of end time due to various unwanted down time e.g. drift in robot transfer time.).
Regarding claim 8, Kobayashi does not disclose the following limitations: 
a linking job performance recording section configured to record, for each linking job, actual performance of the required time when each linking job is executed by the robot;20 and 
a linking job required time update section configured to update, for each linking job, the required time of each linking job that has been stored in the linking job required time storage section, based on the actual performance of the required time recorded when each linking job is executed.
However, Schwarm further discloses a robot system, wherein the central processing unit and the memory (see fig 5) are configured to operate as:
a linking job performance recording section configured to record, for each linking job, actual performance of the required time when each linking job is executed by the robot (see fig 4, where block 401 continually collects the current state data. See also [0044], where “At block 401, the scheduler system continually collects state data that reflects a current state of the factory.”);20 and 
a linking job required time update section configured to update, for each linking job, the required time of each linking job that has been stored in the linking job required time storage section, based on the actual performance of the required time recorded when each linking job is executed (see [0027], where “The model updater 205 can update the comprehensive model 237 as process tool performance and processes change over time… The model updater's continual update of a tool model 243 helps to account for recipe changes that are introduced, new policies that are implemented, and process tool behavior variances that occur. The model updater 205 can update the tool model 243 using the new state data 235 to generate updated time duration data for the tools and updated effect data. The model updater 205 can replace any existing time duration data and effect data in the comprehensive model with the updated time duration data and updated effect data to update the comprehensive process model.”; model updater 205 update the tool model 243 and determine the new updated state data including time duration. Data store 209 is used for performance prediction in comparison with recently collected data 235. see also [0025].  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kobayashi to incorporate the teachings of Schwarm by including the above mentioned feature, a linking job performance recording section configured to record, for each linking job, actual performance of the required time when each linking job is executed by the robot;20 and a linking job required time update section configured to update, for each linking job, the required time of each linking job that has been stored in the linking job required time storage section, based on the actual performance of the required time recorded when each linking job is executed, for determining an optimal scheduling based on the current state of tasks and providing more accurate estimation of end time due to various unwanted down time e.g. drift in robot transfer time.).
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-10 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Patent 11,103,993; Application No. 15/795,266 (will be referred to ‘993). 
This is a non-provisional statutory double patenting rejection since the claims directed to the same invention have in fact been patented.
Table below shows the claim matching between the application and US patent:
Application/ Patent No.
Claim
Claim
Claim
Claim
Claim
Claim
Claim
Claim
17/380,007 (this app)
1/9/10
2
3
4
5
6
7
8
US Patent No. 11,103,993
1/9/10/11
2
3
4
5
6
7
8


Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 (and similarly claim 9 and 10), ‘993 claim 1 discloses a robot system (see claim 1 ‘993, where “A robot system”), comprising: 
a robot comprising at least one hand (see claim 1 ‘993, where “a robot comprising at least one hand”); 
a central processing unit(see claim 1 ‘993, where “a central processing unit”); and 
a memory in communication with the central processing unit (see claim 1 ‘993, where “a memory in communication with the central processing unit”); 
wherein the central processing unit and the memory are in communication with each other and are in communication with the robot, and the central processing unit and the memory are configured to operate as (see claim 1 ‘993, where “wherein the central processing unit and the memory are in communication with each other and are in communication with the robot, and the central processing unit and the memory are configured to operate as”): 
a unit job storage section configured to store, based on a processing symbol representing one processing procedure, a unit job being a command issued to the robot to execute the one processing procedure (see claim 1 ‘993, where “a unit job storage section configured to store, based on a processing symbol representing one processing procedure, a unit job being a command issued to the robot to execute the one processing procedure”); 
a linking job generation section configured to generate a linking job being a command to move the at least one hand from an end position at which a first unit job has ended, to a start position, at which a second unit job to be executed subsequently after the first unit job is started (see claim 1 ‘993, where “a linking job generation section configured to generate a linking job being a command to move the at least one hand from an end position at which a first unit job has ended, to a start position, at which a second unit job to be executed subsequently after the first unit job is started”); 
an action command generation section configured to generate an action command for the robot by connecting the first unit job, the linking job, and the second unit job in series, based on arrangement of a plurality of processing symbols (see claim 1 ‘993, where “an action command generation section configured to generate an action command for the robot by connecting the first unit job which corresponds to a first processing symbol depicted in the protocol chart in accordance with a processing condition indicated by the first processing symbol, the linking job which is not depicted in the protocol chart, and the second unit job which corresponds to a second processing symbol depicted in the protocol chart in accordance with a processing condition indicated by the second processing symbol in series, based on arrangement of a plurality of processing symbols”); 
a required time calculation section configured to calculate a required time of the action command by adding required times of the first and second unit jobs and a required time of the linking job (see claim 1 ‘993, where “a required time calculation section configured to calculate a required time of the action command by adding required times of the first and second unit jobs and a required time of the linking job”); and 
a robot control section configured to control the robot based on the action command that is generated by the action command generation section (see claim 1 ‘993, where “a robot control section configured to control the robot based on the action command that is generated by the action command generation section”).
So, claims 1, 9 and 10 of current application are deemed equivalent to the ‘993 claims 1, 9, 10 and 11.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2019/0192239 (“Xu”) discloses a  method of robotic system by calculating the cycle time.
US 2018/0329313 (“Izumi”) discloses a method for command generation of a robotic system
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SOHANA TANJU KHAYER/Examiner, Art Unit 3664